*602The opinion of the court was delivered by
Williams, Ch. J.
The exceptions do not present a case of any difficulty. This appears to be nothing more than a controversy between landlord and tenant, which must be governed by the law applicable to that relation.
The plaintiff’s leased a certain tract of land to the defendant, and the defendant, under them, entered into possession. Nothing appears to create any doubt as to their right so to do ; nor has the defendant ever been molested in his possession, or called on to attorn, or pay rent, to any one else. As far as any thing appears, the land may have been vested in a minister, duly settled, who has conveyed to the plaintiffs, and so have been appropriated to the use, for which it was granted. It was the duty of the defendant to pay the annual rent reserved, or surrender the possession.
It has been attempted to liken this to the case of Swift v. Dean, 11 Vt. 323, — where there was a mutual mistake as to title, — and also to a case from Pennsylvania, — where taking possession under a lease under the Connecticut title was an offence and the lease could not, on that account, create the relation of landlord and tenant. We can perceive no similarity between those cases and the one under consideration, from any facts now presented. The plaintiffs were undoubtedly entitled to a verdict.
It does not appear, that any misdirection was given to the jury, in relation to the damages. The plaintiff’s were entitled to damages from the time the ouster was laid in the declaration, and to the time of the trial; and it is not alleged, that any thing more was assessed by the jury. Under the lease the jury might award to the plaintiffs such sum for rents and profits, as they thought them entitled to, from the time the defendant was wrongfully in possession; and, as a criterion to estimate these damages, they might consider the rents, which the defendant had stipulated to pay.
The defendant has not insisted on the objection to the admission of Mr. Frost, as a witness. It appeared, that he acted only as agent, or trustee, for the plaintiff's, and that he had no interest whatever in the event of the suit, which was brought in the name of the principal, for whom he acted as agent.. He was therefore a competent witness in the suit.
The judgment of the county court is therefore affirmed.